Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected Notice of Allowability (NOA) corrects the previous Notice of Allowability dated 03/29/2021.  All the details remain the same as in the previous NOA action, except for currently updated PTO-37 form. It is noted that all the other documents which are not attached to the corrected NOA are found in the previous NOA Action of 03/29/2021.  

Status of the Claims
Claims 1, 4-7, 9-11, 13 and 16-17 are allowed. 

Examiner’s Amendment
The Examiner's amendment set forth in the NOA of 03/29./2021 remains in effect and is also incorporated herein by reference.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 11, 4-7, 9-11, 13 and 16-17 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 03/29/2021, which are incorporated herein by reference. 

Conclusion
Claims 1, 4-7, 9-11, 13 and 16-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613